Citation Nr: 0314780	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) 

2.  Entitlement to service connection for somatic dysfunction 
of the full thoracic and lumbar spines and bilateral 
sacroiliac joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel



INTRODUCTION

The veteran served on active duty from May 1991 to July 1994.

This case initially arose before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision rendered 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for somatic dysfunction of the full thoracic and 
lumbar spines and bilateral sacroiliac joints, and for 
gastroesophageal reflux.  This case was previously before the 
Board in August 1999 and August 2000, at which times the 
Board remanded these issues to the RO to perform additional 
development.  The case has since been returned to the Board 
for appellate review.  However, for the reasons set forth 
below, the Board finds that another remand is necessary. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Among other things, the VCAA heightens VA's 
duty to assist.  For the reasons discussed below, the Board 
finds that the VCAA requires further evidentiary development 
on VA's part in this case, and that the RO is the appropriate 
agency to conduct such development. 

In March 2003 the Board sent the veteran a letter notifying 
him of the requirements under the VCAA, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).   That 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
In view of the Federal Circuit's decision, the case must be 
remanded to provide the veteran with VCAA notice that is in 
full compliance with 38 U.S.C.A. § 5103.

Accordingly, the case is remanded for the following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
new law, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims. 

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims of entitlement to 
service connection for gastroesophageal 
reflux disorder and entitlement to 
service connection for somatic 
dysfunction of the full thoracic and 
lumbar spines and bilateral sacroiliac 
joints.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued and the matter be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



